
	

113 S2411 IS: United States Employee Ownership Bank Act
U.S. Senate
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2411
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2014
			Mr. Sanders (for himself, Mr. Leahy, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide for the establishment of the United States Employee Ownership Bank, and for other
			 purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the United States Employee Ownership
			 Bank Act.
		
			2.
			Findings
			Congress finds that—
			
				(1)
				between January
			 2000 and April 2014, the manufacturing sector lost 5,183,000 jobs;
			
				(2)
				as of April 2014,
			 only 12,100,000 workers in the United States were employed in the
			 manufacturing sector, lower than June 1941;
			
				(3)
				at the end of
			 2013, the United States had a trade deficit of $474,864,000,000,
			 including a recordbreaking $318,417,200,000 trade deficit with China;
			
				(4)
				preserving and
			 increasing decent paying jobs must be a top priority of Congress;
			
				(5)
				providing loan
			 guarantees, direct loans, and technical assistance to employees to buy
			 their
			 own companies will preserve and increase employment in the United States;
			 and
			
				(6)
				the time has come
			 to establish the United States Employee Ownership Bank to preserve and
			 expand
			 jobs in the United States through Employee Stock Ownership Plans and
			 worker-owned cooperatives.
			
			3.
			Definitions
			In this Act—
			
				(1)
				the term
			 Bank means the United States Employee Ownership Bank, established
			 under section 4;
			
				(2)
				the term
			 eligible worker-owned cooperative has the same meaning as in
			 section 1042(c)(2) of the Internal Revenue Code of 1986;
			
				(3)
				the term
			 employee stock ownership plan has the same meaning as in section
			 4975(e)(7) of the Internal Revenue Code of 1986; and
			
				(4)
				the term
			 Secretary means the Secretary of the Treasury.
			
			4.
			Establishment of
			 United States Employee Ownership Bank within the Department of the
			 Treasury
			
				(a)
				Establishment
			 of Bank
				
					(1)
					In
			 general
					Before the end of the
			 90-day period beginning on the date of enactment of this Act, the
			 Secretary
			 shall establish the United States Employee Ownership Bank, to foster
			 increased
			 employee ownership of United States companies and greater employee
			 participation in company decisionmaking throughout the United States.
				
					(2)
					Organization of
			 the Bank
					
						(A)
						Management
						The Secretary shall appoint a Director to
			 serve as the head of the Bank, who shall serve at the pleasure of the
			 Secretary.
					
						(B)
						Staff
						The
			 Director may select, appoint, employ, and fix the compensation of such
			 employees as are necessary to carry out the functions of the Bank.
					
				(b)
				Duties of
			 Bank
				The Bank is authorized to provide loans, on a direct or
			 guaranteed basis, which may be subordinated to the interests of all other
			 creditors—
				
					(1)
					to purchase a
			 company through an employee stock ownership plan or an eligible
			 worker-owned
			 cooperative, which shall be at least 51 percent employee owned, or will
			 become
			 at least 51 percent employee owned as a result of financial assistance
			 from the
			 Bank;
				
					(2)
					to allow a
			 company that is less than 51 percent employee owned to become at least 51
			 percent employee owned;
				
					(3)
					to allow a
			 company that is already at least 51 percent employee owned to increase the
			 level of employee ownership at the company; and
				
					(4)
					to allow a
			 company that is already at least 51 percent employee owned to expand
			 operations
			 and increase or preserve employment.
				
				(c)
				Preconditions
				Before
			 the Bank makes any subordinated loan or guarantees a loan under subsection
			 (b)(1), a business plan shall be submitted to the bank that—
				
					(1)
					shows
			 that—
					
						(A)
						not less than 51
			 percent of all interests in the company is or will be owned or controlled
			 by an
			 employee stock ownership plan or eligible worker-owned cooperative;
					
						(B)
						the board of
			 directors of the company is or will be elected by shareholders on a one
			 share
			 to one vote basis or by members of the eligible worker-owned cooperative
			 on a
			 one member to one vote basis, except that shares held by the employee
			 stock
			 ownership plan will be voted according to section 409(e) of the Internal
			 Revenue Code of 1986, with participants providing voting instructions to
			 the
			 trustee of the employee stock ownership plan in accordance with the terms
			 of
			 the employee stock ownership plan and the requirements of that section
			 409(e);
			 and
					
						(C)
						all employees
			 will receive basic information about company progress and have the
			 opportunity
			 to participate in day-to-day operations; and
					
					(2)
					includes a
			 feasibility study from an objective third party with a positive
			 determination
			 that the employee stock ownership plan or eligible worker-owned
			 cooperative
			 will generate enough of a margin to pay back any loan, subordinated loan,
			 or
			 loan guarantee that was made possible through the Bank.
				
				(d)
				Terms and
			 conditions for loans and loan guarantees
				Notwithstanding any
			 other provision of law, a loan that is provided or guaranteed under this
			 section shall—
				
					(1)
					bear interest at
			 an annual rate, as determined by the Secretary—
					
						(A)
						in the case of a
			 direct loan under this Act—
						
							(i)
							sufficient to
			 cover the cost of borrowing to the Department of the Treasury for
			 obligations
			 of comparable maturity; or
						
							(ii)
							of
			 4 percent; and
						
						(B)
						in the case of a
			 loan guaranteed under this section, in an amount that is equal to the
			 current
			 applicable market rate for a loan of comparable maturity; and
					
					(2)
					have a term not
			 to exceed 12 years.
				
			5.
			Employee right
			 of first refusal before plant or facility closing
			Section 3 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2102) is amended—
			
				(1)
				in the section
			 heading, by adding at the end the following: ; employee stock ownership plans or eligible
			 worker-owned cooperatives; and
			
				(2)
				by adding at the
			 end the following:
				
					
						(e)
						Employee stock
				ownership plans and eligible worker-Owned cooperatives
						
							(1)
							General
				rule
							If an employer orders a plant or facility closing in
				connection with the termination of its operations at such plant or
			 facility,
				the employer shall offer its employees an opportunity to purchase
			 such plant or
				facility through an employee stock ownership plan (as that term is
			 defined in
				section 4975(e)(7) of the Internal Revenue Code of 1986) or an
			 eligible
				worker-owned cooperative (as that term is defined in section
			 1042(c)(2) of the
				Internal Revenue Code of 1986) that is at least 51 percent employee
			 owned. The
				value of the company which is to be the subject of such plan or
			 cooperative
				shall be the fair market value of the plant or facility, as
			 determined by an
				appraisal by an independent third party jointly selected by the
			 employer and
				the employees. The cost of the appraisal may be shared evenly
			 between the
				employer and the employees.
						
							(2)
							Exemptions
							Paragraph
				(1) shall not apply—
							
								(A)
								if an employer
				orders a plant closing, but will retain the assets of such plant to
			 continue or
				begin a business within the United States; or
							
								(B)
								if an employer
				orders a plant closing and such employer intends to continue the
			 business
				conducted at such plant at another plant within the United
				States.
							.
			
			6.
			Regulations on
			 safety and soundness and preventing competition with commercial
			 institutions
			Before the end of
			 the 90-day period beginning on the date of enactment of this Act, the
			 Secretary
			 of the Treasury shall prescribe such regulations as are necessary to
			 implement
			 this Act and the amendments made by this Act, including—
			
				(1)
				regulations to ensure the safety and
			 soundness of the Bank; and
			
				(2)
				regulations to
			 ensure that the Bank will not compete with commercial financial
			 institutions.
			
			7.
			Community
			 reinvestment credit
			Section
			 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended
			 by
			 adding at the end the following:
			
				
					(e)
					Establishment
				of employee stock ownership plans and eligible worker-Owned
				cooperatives
					In assessing and taking into account, under
				subsection (a), the record of a financial institution, the
			 appropriate Federal
				financial supervisory agency may consider as a factor capital
			 investments,
				loans, loan participation, technical assistance, financial advice,
			 grants, and
				other ventures undertaken by the institution to support or enable
			 employees to
				establish employee stock ownership plans or eligible worker-owned
			 cooperatives
				(as those terms are defined in sections 4975(e)(7) and 1042(c)(2)
			 of the
				Internal Revenue Code of 1986, respectively), that are at least 51
			 percent
				employee owned plans or
				cooperatives.
				.
		
			8.
			Authorization of
			 appropriations
			There are
			 authorized to be appropriated to the Secretary to carry out this Act,
			 $500,000,000 for fiscal year 2015, and such sums as may be necessary for
			 each
			 fiscal year thereafter.
		
